Response to Arguments/Examiner’s Comment
Applicant’s arguments in the submission dated 8/23/2021, and as discussed during the interview (Interview Summary dated 8/24/2021), are persuasive. 

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 8/23/2021 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 10, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a controller configured to (i) receive signals from the encoder, (ii) determine whether the plunger has stopped moving within the reservoir based on the signals, and (iii) stop operation of the motor in response to determining that the plunger has stopped moving for a predetermined amount of time, as recited in claim 1; or the feature of determining whether the plunger has stopped moving within the reservoir with the controller based on the signals; stopping operation of the motor with the controller in response to determining that the plunger has stopped moving for a predetermined amount of time, as recited in claim 10, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2016/0213842 to Eggert et al. which discloses a drug delivery device (device 10) comprising: a reservoir (cartridge 90/100) configured to contain a drug and having a first end and a second end (see Figs. 2-3); a plunger (bung 94, see Fig. 3 and paragraph 77) disposed within the reservoir at the first end thereof, the plunger (bung 94) slidingly movable within the reservoir (paragraph 77); a plunger rod (piston rod) configured to engage the plunger (bung) (see paragraph 77); a motor (drive train actuator 520) operably coupled to the plunger rod and configured to drive the plunger rod to thereby slide the plunger from the first end of the reservoir to the second end of the reservoir (paragraph 77); an encoder (stall sensor 530, which is an encoder, paragraph 34) operably coupled to the motor (see Fig. 12); and a controller (control unit 510) configured to receive signals from the encoder (see Fig. 12, and paragraph 34), but Eggert et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783